DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed November 18, 2022 in which claim 1 was amended and claim 11 was canceled.
The drawings have not been objected to by the examiner.
The rejection of the claims under 35 USC 102 is withdrawn in view of the amendment to the claims.
The rejection of the claims under 35 USC 103 over Topoulos is withdraw in view of the amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US20150353714- appears on PTO-1449) in view of JP 2010275413 (appears on PTO-1449).
 	Takano teaches a thermoplastic resin composition from which a resin molded article having high mechanical strength can be obtained while retaining the plating 
properties of the resin molded article.  A thermoplastic resin composition comprising a thermoplastic resin, 1 to 30 parts by weight of a laser direct structuring additive and 10 to 200 parts by weight of a glass fiber per 100 parts by weight of the thermoplastic resin (see abstract).  A single type of glass fiber may be used or two or more types of glass fibers may be used in combination (see para 0033).  At paragraph 0042, Takano teaches other glass fibers such as E-glass and the like may be combined with the glass fibers of his invention.
 	In Takano, polyamide resins and thermoplastic polyester resins are preferably used, more preferably polyamide resins  or combinations thereof (para 0014).  The polyamide may be polycondensates of diamine compounds with dicarboxylic acid 
compounds (para 0015).  The diamine may be m-xylylenediamine, or p-xylylenediamine (see para 0017).  The dicarboxylic acid may be sebacic acid (see para 0018).  The polyester resins include a polybutylene terephthalate resin, or a mixture containing 60% by weight or more (see para 0025). 
 	The resin composition may contain a laser direct structuring additive (LDS).  The LDS additive used in Takano is an oxide containing copper, preferably an oxide containing copper and chromium (a copper-chromium oxide), more preferably an oxide containing only copper and chromium as metal components  or an oxide of tin and antimony (see para 0028-0029).  The thermoplastic resin composition further comprises a glass fiber.  The incorporation of a glass fiber can improve mechanical strength (see para 0033). The thermoplastic resin composition may further comprise a talc.  Takano teaches that the incorporation of talc can improve dimensional stability and product appearance (see para 0050). Various other additives may also be present in the resin composition (see para 0064).  Takano meets the limitations of the claims other than the differences that are set forth below.
 	Takano does not specifically teach the use of glass flakes.  However, JP teaches this limitation.  JP teaches a glass-reinforced resin composition comprising 1-60 wt% of glass flakes having an average thickness of 0.2-0.7 micrometers and glass fiber (see abstract; claim 5; para 0048 and 0051).  The ratio of glass flakes/glass fiber is 10/90-100/0.
 	It would have been obvious to one of ordinary skill in the art to include glass flakes in the thermoplastic resin because Takano desires molded articles with high mechanical strength and JP teaches that glass flakes combined with glass fibers provide excellent mechanical strength, as desired by Takano.
 	Takano does not specifically teach that the polyamide has a saturated water absorption of 4.0% by mass or smaller.  However, it would be reasonable to expect that Takano meets this limitation because he teaches the same polyamides as those of the present invention.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
 	Applicant argues that Takano teaches away from E-glass and the like.
 	The examiner respectfully disagrees.  Takano prefers S-glass but it is clear that other types of glass fibers may be used.  Takano teaches using a combination of two or more types of glass fibers and he specifically teaches in paragraph 0042 that glass fibers such as E-glass and the like may be combined with the glass fibers of his invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KR ‘260 is cited for teaching the use of glass fibers (fibrous filler C) in a polyamide resin.  The glass fibers may be E-glass, C glass, S-glass, and alkali-resistant glass.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16648325/20221202